Citation Nr: 0832993	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  01-05 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1979 to 
January 1980, with additional service in the National Guard 
including active duty for training from June 1998 to July 
1998.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the benefits sought on appeal.  In 
September 2004, this case was remanded by the Board for 
further development.

In statements dated in June 2006 and October 2006, the 
veteran appears to have claimed entitlement to service 
connection for high blood pressure, hearing loss, and 
headaches, in addition to entitlement to increased ratings 
for his service-connected low back disability and depressive 
disorder.  As those claims have not been developed for 
appellate review, the Board refers them to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In June 2003, the veteran testified before a Veterans Law 
Judge who is no longer employed by the Board.  By 
correspondence dated in August 2008, the veteran was informed 
of that fact and that he had the right to have another 
hearing.  By correspondence dated that same month, he 
requested a travel board hearing before a Veterans Law Judge 
to be held at the RO in San Juan, Puerto Rico.  As such a 
hearing has not yet been conducted, the RO should schedule 
such a hearing.  38 U.S.C.A. §§ 7102, 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704, 20.707 (2007).


Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a travel board 
hearing in connection with his appeal to 
be held at the RO in San Juan, Puerto 
Rico.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

